Case 16-30731-KLP                Doc 178    Filed 03/04/21 Entered 03/04/21 11:20:19         Desc Main
                                           Document      Page 1 of 1

                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                            Richmond Division

 In re: Colleen Beth Higgins                                          )   Case No.: 16-30731-KLP
                                                                      )
                               Debtor.                                )   Chapter 13
                                                                      )

                             RESPONSE TO OBJECTION BY LAURIE PEARCE

           Comes now your Debtor, by counsel, who hereby denies all of the allegations contained

 in Laurie Pearce’s objection to the Certification of Compliance pursuant to 11 USC Section

 1328. Further, your Debtor asserts that said certification cannot be objected to by pleading and

 suggests that another procedural remedy exists. Your Debtor believes the purpose of this

 Objection, among others pleadings filed, is to harass and/or cause unnecessary delay in the

 conclusion of this case.

           WHEREFORE, your Debtor prays that the Objection be OVERRULED and prays for an

 award of attorneys fees and/or sanctions pursuant to the Federal Rules of Bankruptcy Procedure

 9011.

                                                    /s/ Brett Alexander Zwerdling
                                                            Counsel

                                             Certificate of Service

      I hereby certify that on March 4, 2021 a true copy of this Response was served by
 CM/ECF or mailed to the following parties:

 Office of the U.S. Trustee                              Laurie Pearce
 701 E. Broad St, Room 4304                              2311 Thousand Oaks Drive
 Richmond, VA 23219                                      Henrico, VA 23294

 Suzanne E. Wade, 13 Trustee                             And also by email to Laurie Pearce at
 P.O. Box 1780                                           lp23294us@yahoo.com
 Richmond, VA 23218

                                                    /s/ Brett Alexander Zwerdling
 Counsel for the Debtor
 Brett Alexander Zwerdling, VBN 39569
 Zwerdling, Oppleman, Adams & Gayle
 5020 Monument Avenue
 Richmond, VA 23230
 Ph 804-355-5719 Fx 804-355-1597
 bzwerdling@zandolaw.com
